Citation Nr: 0937086	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the left calcaneus, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for pelvic 
fractures, status post open reduction with internal fixation 
of pubic symphysis diastasis, with secondary disc disease of 
the lumbar segment of the spine, rated as 10 percent prior to 
September 15, 2008.  

3.  Entitlement to an increased evaluation for pelvic 
fractures, status post open reduction with internal fixation 
of pubic symphysis diastasis, with secondary disc disease of 
the lumbar segment of the spine, rated as 20 percent after 
September 14, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active service from April 1983 to 
March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio.  In October 2008, the RO awarded a 20 
percent disability rating for the appellant's pelvic injury.  
The effective date of the award was determined to be 
September 15, 2008.  This is not a full grant of the benefit 
sought on appeal because a higher rating is available.  
Regarding a claim for an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these now 
bifurcated issues remain before the Board.

In August 2009, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
has been produced and has been included in the claims folder 
for review.  It is noted that during the hearing, the 
appellant asserted that she was suffering from depression 
that she believed was secondary to her service-connected 
disabilities.  As this issue has not been developed by the 
RO, it is referred back to the RO for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant provided testimony, as noted above, in August 
2009.  During that hearing, the appellant averred that since 
last being seen by VA medical personnel, her service-
connected pelvis/back and foot disabilities had become more 
severe.  Also, the appellant's accredited representative has 
echoed those same claims and has requested that the appellant 
undergo new examinations of the disabilities currently on 
appeal.  Pursuant to VA's duty to assist, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2008). Where a claimant asserts that the disability in 
question has increased in severity since the most recent 
rating examination, an additional examination is appropriate.  
See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that comprehensive VA examinations are 
necessary to address the current level of the service 
member's service-connected pelvis/back and left foot 
disorders. 

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), with respect 
to the increased ratings claims.  The 
notice should conform to the requirements 
of Vazquez-Flores v Shinseki, No. 08-7150 
(Fed.Cir. Sept. 4, 2009), as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  The RO/AMC should contact the 
appellant and ask that she identify all 
sources of medical treatment for her 
pelvis/back and foot disabilities since 
January 2008, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. § 3.159 
(2008).

3.  Only after all of the appellant's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should arrange for the appellant to be 
examined by an appropriate orthopedic 
specialist, who has not previously 
examined her, and the specialist should 
comment on the severity of the 
appellant's pelvis/back disability and 
the left foot condition.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  A 
comprehensive clinical history should be 
obtained.  The examination report should 
include discussions of the appellant's 
documented medical history and 
assertions.  It is requested that the 
examiner identify what symptoms, if any, 
the appellant currently manifests, or has 
manifested in the recent past, that are 
attributable to her service-connected 
disabilities.  

The orthopedist should specifically 
comment on the manifestations and 
symptoms produced by the conditions.  
Readings should be obtained concerning 
the appellant's range of motion of the 
pelvis, back, and foot, and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the 
pelvis, foot, and back.  Additionally, 
the examiner should be requested to 
determine whether the affected body parts 
exhibit weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination. [DeLuca 
v. Brown, 8 Vet. App. 202 (1995).]  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  
Also, it is requested that the examiner 
fully differentiate the symptoms and 
manifestations of the pelvis/back 
disorder so that, if necessary, separate 
rating could be assigned for each 
affected body part.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the claim.  The 
RO/AMC is reminded that it must determine whether separate 
ratings may be assigned for the disability that has been 
labeled "pelvic fractures, status post open reduction with 
internal fixation of pubic symphysis diastasis, with 
secondary disc disease of the lumbar segment of the spine" 
in accordance with Esteban v. Brown, 6 Vet. App. 259 (1994) 
and 38 C.F.R. § 4.14 (2008).  If the benefits sought on 
appeal remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




